Citation Nr: 0509913	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for macular degenerative 
blindness.


REPRESENTATION

Appellant represented by:	Jeany Mack, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, that denied the above claim.

This claim was previously before the Board in April 2001, at 
which time it was remanded for additional development.  In 
June 2003, the Board issued a decision denying the veteran's 
claim for service connection for macular degenerative 
blindness.

The veteran appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2004 Order, the Court granted a Joint Motion for 
Remand filed by the parties, vacating the Board's June 2003 
decision, and remanding the claim on appeal to the Board for 
compliance with the terms of said motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). VA has since promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). 

The RO initially issued the veteran a statement of the case 
(SOC) in May 2000.  The SOC contained a 1999 citation to 
38 C.F.R. § 3.159, that was in effect prior to the enactment 
of the VCAA in November 2000.

Thereafter, the RO issued supplemental statements of the case 
(SSOCs) to the veteran in May 2002 and January 2003.  These, 
however, were defective as they did not contain the amended 
applicable laws and regulations in effect pursuant to the 
VCAA.  Therefore, remand is warranted for the issuance of an 
SSOC containing a summary of the applicable laws and 
regulations, with appropriate citations, that have been in 
effect pursuant to the enactment of the VCAA.  See 38 C.F.R. 
§ 19.31 (2004).

As the case must be remanded for the foregoing reasons, the 
veteran should also be provided a letter informing him about 
(1) the information and evidence not of record that is 
necessary to substantiate his claim; (2) the information and 
evidence that VA will seek to obtain on his behalf; (3) the 
information or evidence that he is expected to provide; and 
(4) requesting or telling him to provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to him, he and his attorney should 
be furnished a supplemental statement of 
the case that considers all evidence 
received since the issuance of the SSOC in 
January 2003, including the daily sick 
reports received in March 2003.  The SSOC 
must notify him of the applicable laws and 
regulations, with appropriate citations, 
that have been in effect pursuant to the 
enactment of the VCAA, including 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159 (2004).  He 
should be afforded an appropriate period 
of time within which to respond thereto. 

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



